
	
		I
		111th CONGRESS
		1st Session
		H. R. 2755
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mrs. Davis of
			 California (for herself, Ms. Castor of
			 Florida, Mr. Grijalva, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to assist underperforming schools to recruit, support, and retain highly
		  qualified and effective teachers by providing grants for participation in the
		  Targeted High Need Initiative program of the National Board for Professional
		  Teaching Standards.
	
	
		1.Short titleThis Act may be cited as the
			 High Quality Teaching Act of
			 2009.
		2.Grants to local
			 educational agencies to provide targeted assistance to high need schools to
			 recruit, support, and retain highly qualified and effective teachers
			(a)In
			 generalPart A of title II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding at the end
			 the following new subpart:
				
					6Targeted high need
				initiative
						2161.Grants
				targeting schools having highest need for highly qualified and effective
				teachers
							(a)In
				generalThe Secretary shall
				make competitive grants to selected local educational agencies to recruit,
				support, and retain highly qualified and effective teachers through
				participation in the Targeted High Need Initiative program of the National
				Board for Professional Teaching Standards.
							(b)Limitation on
				number of assisted agenciesNot more than 250 local educational
				agencies shall be selected by the Secretary to receive grants under this
				section.
							(c)PrioritiesIn
				making such grants, the Secretary shall give priority to local educational
				agencies—
								(1)having the highest number of students from
				a traditionally disadvantaged background, including students who receive free
				or reduced priced meals, students belonging to a minority subgroup, students
				with limited English proficiency, or migratory children;
								(2)having the highest number of schools
				identified for school improvement, corrective action, or restructuring under
				section 1116(b); and
								(3)having the lowest
				number of teachers who are certified by the National Board of Professional
				Teaching Standards.
								(d)Selection
				process
								(1)In
				generalTo be eligible to
				receive a grant under this section, a local educational agency shall submit an
				application to the State educational agency at such time, in such manner, and
				containing such information as the Secretary may require.
								(2)Review by state
				educational agencyApplications received by a State
				educational agency under paragraph (1) shall be submitted to the Secretary (at
				such time, in such manner, and containing such information as the Secretary may
				require) together with recommendations by the State educational agency as
				to—
									(A)which local
				educational agencies have the highest need; and
									(B)which should be
				given preference based on criteria specified by the State educational
				agency.
									Such
				criteria may include the distribution of such grants between urban and rural
				areas, the number of limited English proficient children, and the number of
				schools needing assistance.(3)Contents of
				applicationThe application under paragraph (1) shall describe
				the following:
									(A)The partnership
				that such agency will form with an institution of higher education or other
				appropriate entity to carry out the activities described in subsection
				(e).
									(B)How such agency will use funds received
				under this section to participate in the Targeted High Need Initiative program
				of the National Board for Professional Teaching Standards.
									(C)Identify the
				initial 25 classroom teachers, and at least 1 superintendent, principal, or
				vice principal, who have agreed to be mentors under such program.
									(e)Use of
				fundsA local educational agency that receives a grant under this
				section shall use the funds made available through the grant for the
				following:
								(1)Establish the
				partnership referred to subsection (d)(3)(A).
								(2)Support teachers through the Targeted High
				Need Initiative program of the National Board for Professional Teaching
				Standards through training, professional development, mentoring and
				technological resources.
								(3)Fully fund the assessment fee for all
				eligible teachers who apply to be certified by such Board and who agree to
				remain at the participating school for at least 3 years after completing the
				certification.
								(4)Provide a $1,000 award to each teacher who
				is certified by such Board after completing participation in such a Targeted
				High Need Initiative program.
								(5)Provide sponsoring
				schools with a $500 award for each teacher described in paragraph (4).
								(6)Conduct an independent evaluation of the
				impact of participation in such Targeted High Need Initiative program on
				teaching quality and student learning and achievement. Such evaluation may
				include incorporating multiple sources of data over time to assess immediate
				and long-term impacts of such participation.
								(f)Duration of
				grantThe Secretary shall make grants under this section for
				period of 5 years.
							(g)Equitable
				distributionTo the extent
				practicable, the Secretary shall ensure an equitable geographic distribution of
				grants under this section among the regions of the United
				States.
							.
			(b)Funding
				(1)Section 2103 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603) is amended
			 by adding at the end the following new subsection:
					
						(c)Targeted high
				need initiativeThere are
				authorized to be appropriated to carry out subpart 6 $25,000,000 for fiscal
				year 2010 and each of the 5 succeeding fiscal
				years.
						.
				(2)Subsection (a) of
			 section 2103 of such Act is amended by striking subpart 5 and
			 inserting subparts 5 and 6.
				
